Citation Nr: 0100486	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to VA disability compensation for carotid artery 
occlusion pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to July 
1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the VA Medical 
and Regional Office Center (M&ROC) in Wichita, Kansas.  

The appeal was docketed at the Board in 1999.  A hearing was 
held before a hearing officer at the M&ROC in June 1999, and 
the hearing officer's decision was entered the same month.  
Most recently, a hearing was held in November 2000 before the 
undersigned member of the Board in Washington, D.C.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to the reasons set forth below, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the M&ROC has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

The claim from which the present appeal ensues was received 
at the M&ROC prior to October 1, 1997.  While the provisions 
of 38 U.S.C.A. § 1151 were thereafter substantially revised, 
effective October 1, 1997, the revised provisions are 
applicable only to claims received on or after October 1, 
1997.  See 63 Fed. Reg. 45,004-007 (August 24, 1998).  
Because the veteran's claim was received prior to October 1, 
1997, the provisions of 38 U.S.C.A. § 1151, as in effect 
prior to October 1, 1997, are applicable to such claim.  In 
accordance with the then applicable legislation, in general 
(though subject to other aspects of the applicable 
legislation), where it is ascertained "that there is 
additional disability resulting from VA treatment", 
compensation will be payable for such additional disability.  
38 U.S.C.A. § 1151.  In addition, because an allegation of 
negligence or fault on the part of VA appears to inhere in 
the veteran's contentions (as set forth with greater 
particularity hereinbelow), the Board would point out that 
the provisions of 38 U.S.C.A. § 1151, as in effect prior to 
October 1, 1997, have been interpreted as containing no 
negligence or fault requirement.  See generally Brown v. 
Gardner, 513 U.S. 115; 115 S. Ct. 552 (1994).

The record reflects that a Doppler study administered the 
veteran under non-VA auspices in 1991 revealed that there was 
less than 50 percent occlusion involving his right and left 
carotid arteries.  A repeat Doppler, administered the veteran 
by VA in May 1994, revealed an approximately "50 to 60 
percent" plaque occlusion involving the right internal 
carotid artery.  A carotid ultrasound administered the 
veteran under non-VA auspices in September 1995 revealed "a 
complete occlusion of the right internal [carotid] artery 
with a 50-60 [percent blockage]" on the left.  In an item of 
correspondence from a VA physician to the veteran, dated 
September 20, 1995, he was advised that recent testing 
revealed "a fairly large amount of blockage" relative to his 
carotid arteries and the veteran was further informed that, 
because another opinion bearing on the advisability of 
according the veteran "further treatment for this or not" was 
thought prudent, the veteran would be scheduled to see a 
neurologist.  When the veteran presented for VA outpatient 
treatment in March 1996, he expressed a desire to seek an 
opinion bearing on his arterial occlusion from a non-VA 
physician; one "Dr. Ammar" was recommended.  Incident to the 
veteran's consult with Dr. Ammar on March 20, 1996, he was 
advised that, owing to the complete occlusion of his right 
internal carotid artery, "no further treatment" would be 
availing.

The veteran asserts, relative to his claim for VA disability 
compensation for carotid artery occlusion pursuant to the 
provisions of 38 U.S.C.A. § 1151, that VA essentially 
committed misfeasance in two respects.  As his apparently 
principal contention, he avers that VA failed to take 
"preventative measure[s]" between 1991 and 1995 which, had 
the same been carried out, the complete occlusion of his 
right internal carotid artery noted in late 1995 could have 
been "prevent[ed]".  In addition, he asserts that, although 
he was advised by VA in the September 1995 correspondence 
that he would, for purposes of obtaining another relevant 
medical opinion, be scheduled to see a pertinent medical 
specialist, no "appointment" with such specialist was ever 
arranged. 

At his November 2000 personal hearing, the veteran indicated 
that one Gregory C. Downing, M.D., who apparently saw the 
veteran on several occasions in 1997, had "told" him that if 
VA had undertaken "the right [ameliorative] procedure" as 
late as 1995, the complete occlusion of his right internal 
carotid artery, as noted in late 1995, could have been 
clinically prevented.  Because such opinion by Dr. Downing, 
if in fact asserted, would be relevant to the veteran's 
claim, the Board is of the opinion that he should be given an 
opportunity to procure a statement to such effect from Dr. 
Downing before further related appellate action ensues.  
Further development responsive to the foregoing is, 
therefore, specified below.

The Board further notes that, at his November 2000 hearing, 
the veteran indicated that one "Dr. Stickley", who is 
apparently a cardiologist, had administered the veteran "in 
1995" (see page 16 of hearing transcript) pertinent testing 
which revealed pertinent arterial occlusion.  However, the 
record, as presently constituted, does not appear to contain 
any report(s) bearing on such study.  Further development 
responsive to the foregoing is, therefore, specified below. 

Accordingly, this case is REMANDED for the following:

1.  The M&ROC should appropriately 
contact the veteran and advise him of his 
opportunity to procure and submit a 
statement from Gregory C. Downing, M.D., 
to the effect that pertinent clinical 
intervention by VA as late as 1995 could 
have averted the complete occlusion of 
his right internal carotid artery, as 
noted in late 1995.  The veteran should 
also be queried as to whether he received 
VA outpatient treatment from 1991-1996 at 
any VA medical facility other than the VA 
Medical Center in Wichita, Kansas.  The 
veteran should also be requested to 
provide the address and complete name of 
"Dr. Stickley", as well as the 
approximate date(s) he was treated by 
such physician.  After securing the 
necessary release, the M&ROC should, if 
appropriate, obtain copies of all records 
bearing on treatment rendered the veteran 
by Dr. Stickley.  

2.  The M&ROC should obtain the complete 
original clinical records (or certified 
copies thereof) with respect to all VA 
outpatient treatment rendered the veteran 
from 1991-1996 at the VA Medical Center in 
Wichita, Kansas, or any other VA medical 
facility at which he may have been treated 
(in accordance with his response, if any, 
to the pertinent inquiry in the preceding 
numerical directive) over such duration.

3.  The M&ROC must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the M&ROC should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the M&ROC should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the M&ROC should 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the M&ROC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


